Citation Nr: 1543471	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-13 899	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling, from April 23, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an evaluation of 30 percent, effective April 23, 2010.  A notice of disagreement was received in March 2011; a statement of the case was issued in March 2014 and a VA Form 9 was received in April 2014.    

In a March 2014 rating decision, the RO increased the evaluation for the Veteran's PTSD to 50 percent, effective April 23, 2010.  Despite the grant of an increased evaluation for the Veteran's PTSD in the March 2014 rating decision, the Veteran has not been awarded the highest possible evaluation.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue still remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a letter received in conjunction with the Veteran's March 2011 notice of disagreement for his initial PTSD rating, the Veteran's then-current attorney representative also asserted a claim for a TDIU on the Veteran's behalf.  See March 2011 Veteran's Attorney Representative Correspondence; see also March 2011 Notice of Disagreement.  The March 2014 statement of the case denied entitlement to a TDIU, and the Veteran appealed the denial in VA Form 9 received in April 2014. 

The Board acknowledges that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all his claims presently on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for all claims presently before the Board, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for all claims presently before the Board.  See March 2015 Withdrawal of Appeal Correspondence.  Therefore, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The claim of entitlement to an initial increased rating for PTSD, currently rated as 50 percent disabling, from April 23, 2010, is dismissed. 

The claim of entitlement to a TDIU is dismissed. 



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


